Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the US Patent Application filed on July 29, 2019. 

2. Claims 1-18 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a first memory to store instrument IDs associated in a one-to-one correspondence with instruments; a second memory to store set IDS associated in a one-to-one correspondence with surgical instrument sets, each of the surgical instrument sets including a plurality of instruments; a third memory to store work histories of the instruments each identified by a respective one of the instrument IDs, each of the work histories stored in association with the respective one of the instrument IDs and including work information about repair work; and a fourth memory to store work histories of the surgical instrument sets each identified by a respective one of the set IDs, each of the work histories stored in association with the respective one of the set IDs and including work information about repair work,” in independent claim 1, which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,837,974 to Postma et al. discloses a replenishment center connected to a plurality of analyzer systems each comprising at least one analyzer module. The replenishment center includes a receiver configured to receive operation information from at least one of the plurality of analyzer systems that relates to utilization of the replenishable item, a database configured to record the operation information in relation to the at least one of the plurality of analyzer systems, an inventory calculator configured to calculate and store in the database a remaining quantity of inventory of the replenishable item kept for the at least one of the plurality of analyzer systems, based on the operation information recorded in the database, and a suggested order generator configured to generate, when the calculated remaining quantity becomes less than a predetermined threshold, a suggested order programmed to give a user of the at least one of the plurality of analyzer systems an option of accepting or rejecting the suggested order.
NPL to Wang et al. discloses a surgical instrument tracking system based on multiple reconfigurable monocular modules.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192